In a plenary action, inter alia, to determine title to the former marital residence of the parties, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated December 21, 1987, which, inter alia, denied that branch of her motion which was to compel the defendant to transfer his interest in the marital residence to her.
Ordered that the order is affirmed, without costs or disbursements.
Insofar as this plenary action seeks to adjudicate the question of title to the marital residence between ex-spouses, who failed to raise or litigate the issue in a prior matrimonial action that was commenced before the effective date of the equitable distribution law, it is barred by principles of res judicata (see, Boronow v Boronow, 71 NY2d 284; Scattoreggio v Scattoreggio, 115 AD2d 531; Rakowski v Rakowski, 109 AD2d 1; Marinelli v Marinetti, 88 AD2d 635).
We have reviewed the remaining issues raised by the plaintiff on this appeal and find them to be without merit. Kunzeman, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.